DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 1/28/2022 is acknowledged. Applicant has directed the election to read on claims 23-36. 

Response to Amendment
The proposed amendments submitted 1/28/2022 have been entered. Claims 4-6, 9-12, 15, and 18-36 are currently pending where claims 1-3, 7, 8, 13, 14, 16, and 17 have been cancelled from consideration. Claims 4-6, 9-12, 15, and 18-22 are withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites two distinct instances of “a source” when describing each pumps inlet. the Examiner is unclear if the Applicant meant for the recitation of 2 distinct sources with the same name or a single source. A review of the specification shows a single source being used and therefore claim 23’s second recitation of “a source” will be treated as “the source”.
Claim 26 recites “the rotor of the epitrochoidal vacuum” in line 3 where it is unclear to the Examiner what rotor is being referred back to. Applicant appears to be replacing the first pump structure with the new pump structure introduced in claim 26 therefore for examination purposes, “the rotor” of line 3 will be treated as “a rotor”. 
Claims 24, 25, and 27-36 are rejected for being dependent from an unclear and indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, 28-33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0281712 (Muizelaar hereinafter) in view of US 6386836 (Johnson hereinafter).
Regarding claim 23, Muizelaar teaches a pump assembly that discloses a first pump for pumping air or lubricant (Figure 6 Pump 328 made of outer rotor 332 and inner rotor 334 per ¶ 17 for material pumped) and a second pump for pumping lubricant to a system (Pump 336 made of outer rotor 340 and inner rotor 342 per ¶ 17 for material pumped), both the first pump and the second pump being integrated into a single housing (Within housing 312); a drive shaft provided in the housing configured to rotate about a drive axis and drive both the first pump and the second pump (Drive shaft 326/327 per Figure 6), the drive shaft being driven by a single input device (Motor 344/355/354 per ¶ 50); both the first pump and the second pump comprising at least one rotor configured and arranged to be rotated by the drive shaft (Rotors 334 and 342 of their respective pumps); the first pump comprising a first inlet provided on the housing for receiving air or lubricant from a source outside of the housing for pressurization therefore (Figure 7 316 per ¶ 46) and a first outlet for directing the air or lubricant that is pressurized out of the housing (Figure 7, 318 per ¶ 46); the second pump comprising a second inlet provided on the housing for receiving lubricant from a source outside of the housing for pressurization thereof (Figure 7, inlet 322 per ¶ 46) and a second outlet for directing lubricant that is pressurized out of the housing (Figure 7, outlet 324 per ¶ 46), the second inlet and the second outlet being different than the first inlet and the first outlet, respectively (Evident from Figure 7). It should be noted that in Figure 6, Muizelaar teaches a pocket for each pump in their respective walls of the multipart housing. 
Muizelaar is silent with respect to the housing further comprising a wall that is common to both the first pump and the second pump, the first pump being provided on a first side of the wall and the second pump being provided on a second side of the wall that is opposite to the first side, and wherein the drive shaft extends through the wall and connects to each of the rotors of both the first pump and the second pump.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the first pump and the second pump of Muizelaar with the common wall setting of Johnson to allow for a more compact design while having the ability to space the fluid side of the pump apart from control electronics. 
Regarding claim 24, Muizelaar’s modified teachings are described above in claim 23 where the combination of Muizelaar and Johnson would further disclose that the wall includes a first pocket on the first side therefore containing the rotor of the first pump therein (Muizelaar shows the first pump by 328 being in a pocket of 330) and a second pocket on a second side thereof, the second pocket containing the rotor of the second pump therein (Per the combination, the second pump of Muizelaar resides in a pocket of 338 and will be placed on the opposing side of 330 from the first pump per Johnson showing this location), and wherein the drive shaft extends through the wall and connects to each of the rotors contained in the first pocket and the second pocket (Evident from Figures 1 and 2 of Johnson and Figures 6 and 7 of Muizelaar).
Regarding claim 25, Muizelaar’s modified teachings are described above in claim 23 where the combination of Muizelaar and Johnson would further disclose that the single input 
Regarding claim 28, Muizelaar’s modified teachings are described above in claim 23 where the combination of Muizelaar and Johnson would further disclose that the drive shaft is a single, common drive shaft (Johnson shows a common drive shaft while the one way bearings of Muizelaar can be applied between the inner rotors and the shaft). 
Regarding claim 29, Muizelaar’s modified teachings are described above in claim 23 where the combination of Muizelaar and Johnson would further disclose that the drive shaft comprises a first drive shaft and a second drive shaft co-axially connected to one another for rotating together about the drive axis (Shafts 327 and 327 of Muizelaar as well as Figure 5A of Muizelaar showing stacked gear pumps running on two shafts).
Regarding claim 30, Muizelaar’s modified teachings are described above in claim 23 where the combination of Muizelaar and Johnson would further disclose that the first inlet of the first pump comprises a first inlet opening for receiving the air or the lubricant from the source from outside the housing (Figure 7 of Muizelaar, opening of 316), and wherein the first inlet opening is provided on a plane that is perpendicular to the drive axis of the drive shaft (The plane of the opening of 316 is perpendicular to the axis of the drive shafts shown in Figure 6).
Regarding claim 31, Muizelaar’s modified teachings are described above in claim 30 where the combination of Muizelaar and Johnson would further disclose that the rotor of the first pump is provided on a first side of a plane parallel to the common wall and wherein the first inlet opening is provided on a second side of the plane that is parallel to the common wall. Please refer to the annotated Figure 6 of Muizelaar below, the side with “1” represents the first side and “2” represents the second side which when looking at Figure 7 features the inlet opening of 316.

    PNG
    media_image1.png
    290
    415
    media_image1.png
    Greyscale

Regarding claim 32, Muizelaar’s modified teachings are described above in claim 30 where the combination of Muizelaar and Johnson would further disclose that the first outlet comprises a first outlet opening, wherein the second inlet comprises a second inlet opening, and wherein the first outlet opening and the second inlet opening are provided on the same side of the housing (Muizelaar Figure 7 shows the first outlet 318 with inherent opening and second inlet 322 with inherent opening on the same side of the pump when a dividing plane to cut the pump in half at the end of the reference line 312 therefore leaving all inlets and outlets on the same side of the housing/pump).
Regarding claim 33, Muizelaar’s modified teachings are described above in claim 30 where the combination of Muizelaar and Johnson would further disclose that the second outlet comprises a second outlet opening, and wherein the second outlet opening is provided on the same side of the housing as the first inlet opening (Muizelaar Figure 7 shows the second outlet 324 with inherent opening and first inlet 316 with inherent opening on the same side of the pump when a dividing plane to cut the pump in half at the end of the reference line 312 therefore leaving all inlets and outlets on the same side of the housing/pump).
Regarding claim 35
Regarding claim 36, Muizelaar’s modified teachings are described above in claim 23 where the combination of Muizelaar and Johnson would further disclose that the first pump is configured to pump lubricant (Muizelaar ¶ 17).
Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0281712 (Muizelaar) in view of US 6386836 (Johnson) and further in view of US 2018/0291900 (Valkenberg hereinafter).
Regarding claim 26, Muizelaar’s modified teachings are described above in claim 23 where Muizelaar further discloses that the pumps used can be a variety of pumps (¶ 21). 
Muizelaar is silent with respect to the first pump is an epitrochoidal vacuum pump for pumping air, wherein the first side of the wall defines and is part of an internal space having an epitrochoidal shape, wherein the rotor of the epitrochoidal vacuum pump is rotatably received within the internal space, the rotor being shaped with a number of edges that conjugate with the epitrochoidal shape of the internal space and comprising an internally toothed guide gear; the drive shaft being configured to rotate the rotor eccentrically within the internal space; and wherein the epitrochoidal vacuum pump comprises an externally toothed guide sprocket for meshing with and guiding movement of the guide gear of the rotor as it is driven by the drive shaft.
However, Valkenberg teaches a tandem pump (Figure 47 and ¶ 121 with vacuum pump 10 and oil pump 100) that discloses an epitrochoidal vacuum pump for pumping air (Figures 4 and 5, pump 10), wherein the first side of the wall defines and is part of an internal space having an epitrochoidal shape (¶ 52 with Housing 12 would be the shape of the first side of the wall of Muizelaar/Johnson), wherein the rotor of the epitrochoidal vacuum pump is rotatably received within the internal space (Rotor 20 per Figures 4 and 5), the rotor being shaped with a number of edges that conjugate with the epitrochoidal shape of the internal space (Inherent of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first pump of Muizelaar with the epitrochoidal pump of Valkenberg by simple substitution to obtain the predictable results of pressurizing air, furthermore, Muizelaar in ¶ 21 anticipated that other pumping types can be applied for either of the pumps shown by Muizelaar. 
Regarding claim 34, Muizelaar’s modified teachings are described above in claim 33 where the combination of Muizelaar and Johnson but are silent with respect to the second outlet opening is provided on a plane that is parallel to the drive axis of the drive shaft.
However, Valkenberg teaches a tandem pump (Figure 47) that discloses an equivalent second outlet being on a plane that is parallel to the drive axis of the shaft (Figure 47 shows the second pump outlet at 120 being on a plane that is parallel to the drive axis of the shaft shown in Figures 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axial position of the second outlet of Muizelaar with the radial outlet of Valkenberg since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0281712 (Muizelaar) in view of US 6386836 (Johnson) and further in view of US 2018/0291900 (Valkenberg) and further in view of US 2010/0008806 (Koller hereinafter).
Regarding claim 27, Muizelaar’s modified teachings are described above in claim 26 where Muizelaar further discloses that the second pump can be a variety of pumps such as a vane pump (¶ 21) and Valkenberg further discloses that the second pump is an oil pump (¶ 121). It should be noted that a vane pump will inherently have a rotor of the second pump being provided in the rotor receiving space, the rotor comprising a plurality of vanes, the vanes being movable within the rotor receiving space, and the rotor being rotatable in the rotor receiving space to draw lubricant under negative pressure into the rotor receiving space via the second inlet for pressurization and discharge pressurized lubricant from the rotor receiving space via the second outlet under positive pressure.

However, Koller teaches a vane pump (Figures 1 and 2) that discloses a control slide having a rotor receiving space communicated to the first inlet and the first outlet (Adjusting ring 27), the rotor of the second pump being provided in the rotor receiving space (Rotor 11), the rotor comprising a plurality of vanes, the vanes being movable within the rotor receiving space (Vanes 15), and the rotor being rotatable in the rotor receiving space to draw lubricant under negative pressure into the rotor receiving space via the second inlet for pressurization and discharge pressurized lubricant from the rotor receiving space via the second outlet under positive pressure (Inherent operation of a vane pump).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the described vane pump of Muizelaar as the second pump with the control ring of Koller to further control the vane pump’s capacity to allow for more accurate pumping. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746